DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/22/2021 has been entered.
 Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance:
Applicants remarks submitted have been fully considered and have been found to be persuasive and have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior art found, which was previously cited, is as follows: 
Park [US 2012/0208488] discloses a method and system for receiving a request for a resource for 911, authenticating request, assigning a priority for request and send assigned message to user.

None of these references, taken alone or in any reasonable combination, teach the claims as amended in response to authenticating the user equipment, configuring the resource for the emergency communication of the user equipment, wherein configuring the resource comprises configuring a beam pattern to transmit the resource to the user equipment; in response to configuring the resource, sending the resource to the user equipment; receiving a second request for a drone device to be dispatched to capture video; and in response to receiving the second request, reconfiguring the beam pattern to support a video stream transmission as the drone device captures the video., in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414